Citation Nr: 9935714	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  96-24 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to May 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the veteran's claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.  
The veteran appealed this determination to the Board in a 
timely fashion.


REMAND

The veteran contends that he is rendered unemployable as a 
result of his service-connected disability, Non-Hodgkin's 
Lymphoma, which is currently evaluated as 30 percent 
disabling.  Specifically, he maintains that his private 
physician has determined that he is disabled for his 
occupation and that this physician did not feel that the 
veteran's energy level was adequate enough for him to work at 
any occupation in a full time capacity.  The veteran also 
maintains that he had to leave his last employment because of 
his service-connected Non-Hodgkin's Lymphoma and that he has 
been receiving disability insurance payments.  In short, the 
veteran asserts that his service-connected disability is so 
severe as to render him unable to pursue substantially 
gainful employment.

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 48, 55 (1990).  That is, 
the Board finds that the veteran has presented a claim which 
is not implausible when his contentions and the evidence of 
record are viewed in the light most favorable to the claim.  
As will be explained below, however, review of the record 
reveals that all relevant facts have not been properly and 
sufficiently developed.  Accordingly, further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  See 38 C.F.R. § 
3.340.

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 disability evaluation or, with 
less disability, if certain criteria are met. Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disability, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the above purpose of one 60 percent 
disability, or one 40 percent disability in combination, 
disability of one or both upper extremities, or of one or 
both lower extremities, including the bilateral factor, will 
be considered as one disability.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  In exceptional circumstances, where the 
veteran does not meet the aforementioned percentage 
requirements, a total rating may nonetheless be assigned upon 
a showing that the individual is unable to obtain or retain 
substantially gainful employment. See 38 C.F.R. § 4.16(b).  
That provision directs that rating boards should submit to 
the Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disability, but 
who fail to meet the percentage standards set fourth in 
paragraph (a) of this section.  

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  See 38 C.F.R. §§ 3.341(a), 
4.19.  Marginal employment shall not be considered 
substantially gainful employment.  See 38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education, 
employment history, and vocational attainment.  See Ferraro 
v. Derwinski, 1 Vet. App. 326, 332 (1991).  In reaching such 
a determination, the central inquiry is "whether the 
veteran's service connected disabilities alone are of 
sufficient severity to produce unemployability."  See 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis 
added).  Consideration may not be given to the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

While neither the United States Code nor the Code of Federal 
Regulations offers a definition of "substantially gainful 
employment," VA Adjudication Procedure Manual, M21-1, Part 
VI, para. 7.09(a)(7) defines that term as "that which is 
ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."

In the instant case, the Board notes that the veteran's only 
service-connected disability, Non-Hodgkin's Lymphoma, is 
evaluated as 30 percent disabling.  Clearly, such disability 
is not one which, by regulation, is sufficient to render the 
average person unemployable, nor is it a single disability 
evaluated as 100 percent disabling.  While the veteran's 30 
percent evaluation does not meet the threshold percentage 
requirement for a single disability under 38 C.F.R. § 
4.16(a), the veteran may still be granted a total rating if 
the criteria for consideration of a total rating on an extra-
schedular basis, pursuant to 38 C.F.R. § 4.16(b), are met.

The evidence supporting a finding that the veteran is unable 
to obtain or retain substantially gainful employment, as is 
necessary for a total rating under 38 C.F.R. § 4.16(b), can 
be found in a September 1994 letter from the veteran's 
private physician Carol Evans, M.D.  In this letter to the 
veteran's last employer, Dr. Evans reported that the veteran 
was disabled as a result of the effects of a bone marrow 
transplant, that it was unlikely that the veteran's symptoms 
would resolve, and that it was her opinion that the veteran's 
energy level was not sufficient for him to work in any 
occupation in a full time capacity.  While subsequent VA 
examinations appear to yield more positive assessments of the 
disability due to the veteran's service-connected disorder, 
the Board notes that no VA examiner has directly provided 
comment either in support of, or against, Dr. Evans' 
September 1994 findings.  

Although the veteran was afforded VA medical examinations in 
June 1996 and February 1999, neither examiner offered an 
opinion concerning the effects of the veteran's service-
connected disability, either individually or in the 
aggregate, on his ability to obtain or retain employment.   
Clearly, the duty to assist requires that the examination 
reports include such an opinion.  See Friscia v. Brown, 7 
Vet. App. 294, 297 (1994).  

On remand, after the submission of any additional evidence, 
the RO should ask a VA physician to review the claims folder 
and opine whether the veteran's service-connected Non-
Hodgkin's Lymphoma is sufficient to render the veteran 
unemployable, without regard to age or to the existence or 
extent of nonservice-connected disability.  The physician 
should specifically be asked to review and comment on 
findings reported by Dr. Evans in the above noted 1994 
letter.

The Board also observes that the claims file reflects that 
there may be outstanding records of medical treatment of the 
veteran that should be requested, obtained, and associated 
with his claims file.  Although the record indicates that the 
veteran has had significant ongoing medical treatment, 
records reflecting recent outpatient treatment by VA, or 
private treatment by Dr. Evans subsequent to September 1994, 
have not been associated with the claims folder.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunne v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO must 
obtain these treatment records, especially since they might 
contain diagnostic studies and other conclusions that might 
be determinative in the disposition of this claim.

Additionally, the veteran has claimed to be receiving Social 
Security Administration (SSA) disability benefits.  There 
are, however, no records on file pertaining to such benefits.  
The Court has made it abundantly clear that the records 
concerning awards of Social Security disability benefits are 
relevant and must be obtained.  Masors v. Derwinski, 2 Vet. 
App. 181 (1992).  While the Board is aware that the RO has 
made attempts to obtain these records, the RO should once 
again contact the veteran and the SSA and attempt to obtain 
copies of the decision granting benefits as well as any 
medical evidence used in reaching that decision.

Finally, the Board notes that, in an October 1999 informal 
presentation filed with the Board, the veteran's service 
representative voiced disagreement with an August 1999 RO 
decision denying an increased rating for the veteran's 
service-connected Non-Hodgkin's Lymphoma.  That matter has 
not been placed in appellate status, as a notice of 
disagreement (NOD) initiating an appeal of an issue, must be 
filed with the agency of original jurisdiction that rendered 
the decision being appealed (see 38 U.S.C.A. § 7105 (West 
1991)).  In this case, however, the disability underlying the 
TDIU claim and for which an increase is sought are the same.  
As a higher evaluation for the veteran's Non-Hodgkin's 
Lymphoma could well impact the TDIU claim on appeal, the 
Board finds that the two issues are inextricably intertwined 
and should be considered together. See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both issues 
have been considered).  This is particularly true in this 
case, inasmuch as the development requested in connection 
with the TDIU claim could potentially result in an increased, 
if not total, evaluation for Non-Hodgkin's Lymphoma.

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should obtain and 
associate with the claims file all 
outstanding records of treatment 
pertaining to the veteran, dated 
since September 1994, from all 
pertinent VA medical facilities, as 
well as from any other facility or 
source identified by the veteran.  
However, if any such records are not 
available, or the search for any 
such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims 
file.

2.  The RO should make another 
effort to obtain from the Social 
Security Administration any records 
pertinent to the appellant's claim 
for Social Security disability 
benefits, to include any decision on 
the veteran's claim, and any and all 
medical records relied upon 
concerning that decision.  The 
veteran should submit 

3.  After associating with the 
record all outstanding records 
received pursuant to the development 
requested in paragraph 1 and 2 
above, unless an examination of the 
veteran is deemed warranted, the RO 
should forward the veteran's entire 
claims folder to a physician at a VA 
medical center for a comprehensive 
file review and opinion.  The 
physician must review the entire 
claims folder, prepare a summary of 
any disabilities from which the 
veteran suffers, and offer opinion 
concerning the effect of any 
service-connected disability on his 
ability to obtain or retain 
employment.  The examiner should not 
weigh the impact of any nonservice-
connected disabilities against the 
impact of the service-connected 
disabilities, but must confine his 
or her attention, for the purpose of 
answering this question, to the 
impact of the service-connected 
disabilities standing alone.  In 
this regard, if the physician is of 
the opinion that a service-connected 
disability has caused or aggravated 
another disorder, the examiner 
should offer an opinion as to the 
effect of that disability on the 
veteran's ability to obtain or 
retain employment.  The veteran's 
age is not to be a factor in the 
physician's consideration.  The 
opinion should be based on pertinent 
medical evidence of record.

If examination of the veteran is 
necessary (as determined by either 
the RO or the physician designated 
to provide the opinion referred to 
above), the RO should schedule the 
veteran to undergo appropriate 
examination(s), after which the 
claims file should again be referred 
to the reviewing physician for 
responses to questions posed above.  
The physician must set forth the 
rationale underlying any conclusions 
drawn or opinions expressed, to 
include, as appropriate, citation to 
specific evidence in the record.

4.  To help avoid a future remand, 
the RO should ensure that all 
requested development has been 
completed (to the extent possible) 
in compliance with this REMAND.  If 
actions taken are deficient in any 
manner, appropriate corrective 
action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completion of the 
foregoing requested development, and 
after completion of any other 
development deemed warranted by the 
record, the RO should adjudicate the 
veteran's claim for an increased 
rating for Non-Hodgkin's Lymphoma.  
Thereafter, if not rendered moot, 
the RO should adjudicate the issue 
of entitlement to a total rating 
based on individual unemployability 
due to service-connected disability 
on the basis of all pertinent 
evidence of record, and all 
applicable laws, regulations, and 
case law.  The RO should provide 
adequate reasons and bases for its 
decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns 
that are noted in this REMAND.

6.  If the benefits requested by the 
veteran continue to be denied, he 
and his representative must be 
furnished a supplemental statement 
of the case and be given an 
opportunity to submit written or 
other argument in response thereto 
before his case is returned to the 
Board for further appellate 
consideration.  However, the veteran 
and his representative are reminded 
that to obtain appellate review of 
any issue not currently in appellate 
status (such as the issue of an 
increased rating for Non-Hodgkin's 
Lymphoma), a timely notice of 
disagreement and, after issuance of 
a statement of the case, a timely 
substantive appeal must be filed.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).; Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth 
v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




